Lacombe, Circuit Judge.
I do not think that I should interfere with the finding of the board of general appraisers. This is a case where, un*635der the old practice, I should send it to the jury to determine whether, by the ordinary processes of manufacture, the article had been advanced, in the meaning as understood in trade and commerce, outside of and ’beyond the group of articles included in paragraph 850; and their verdict, on such-evidence as there is here, I should not disturb, whatever it might be. Under these circumstances, I shall not disturb the finding of the board of general appraisers. Decision affirmed.